A.D.E. Sys., Inc. v Energy Labs, Inc. (2020 NY Slip Op 02913)





A.D.E. Sys., Inc. v Energy Labs, Inc.


2020 NY Slip Op 02913


Decided on May 20, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2019-03157
 (Index No. 604036/15)

[*1]A.D.E. Systems, Inc., appellant,
vEnergy Labs, Inc., respondent.


Levitt LLP, Mineola, NY (Steven L. Levitt, Trevor M. Gomberg, and Matthew I. Koopersmith of counsel), for appellant.
Kaufman Dolowich & Voluck, LLP, Woodbury, NY (Erik A. Ortmann and Adam M. Marshall of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Vito M. DeStefano, J.), entered January 7, 2019. The order, insofar as appealed from, denied the plaintiff's motion pursuant to CPLR 2221 for leave to renew those branches of its prior motion which were to compel certain discovery, which had been denied in an order of the same court entered August 18, 2017.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
This appeal has been rendered academic in light of our determination on a related appeal (A.D.E. Systems, Inc. v Energy Labs, Inc. , ___AD3d___ [Appellate Division Docket No. 2017-08501; decided herewith]).
MASTRO, J.P., CONNOLLY, BRATHWAITE NELSON and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court